Johnson, J.
- The principal issue in this consolidated case is whether the 1997 amendment to juvenile “wash-out” provisions of the Sentencing Reform Act of 1981 (SRA)1 applies retroactively so as to revive appellants’ previously “washed out” juvenile felony adjudications for purposes of calculating offender scores for their current offenses. We find the 1997 amendment is not retroactive and remand all *669four individual cases for resentencing. Additionally, Dorsey raises several unrelated challenges to his conviction. We find no merit in these additional challenges.
I. RETROACTIVITY
Facts
On February 18, 1999, Rodney Smith (Smith) pleaded guilty to one count of unlawful possession of cocaine. When calculating his offender score for this crime, the sentencing court included five prior juvenile felony adjudications that had washed out in 1991 when he reached age 23.
On August 19, 1999, Devaughn Dorsey (Dorsey) was convicted of attempting to elude a police officer and driving with a suspended license. When calculating his offender score, the sentencing court included four prior juvenile felony adjudications that had washed out in 1996 when he reached age 23.
On November 18, 1998, Michael Lowe (Lowe) pleaded guilty to one count of taking a motor vehicle without the owner’s permission, one count of attempting to elude police, and two counts of third degree assault. When calculating his offender score, the sentencing court included four prior juvenile felony adjudications that had previously washed out because they occurred before he reached age 15.
On July 12, 1999, George Hendricks (Hendricks) pleaded guilty to attempted assault in the second degree. When calculating his offender score, the sentencing court added points for four prior juvenile adjudications that had previously washed out because they occurred before he reached age 15.
Each appellant independently appealed his sentence on the grounds the washed out convictions should not have been counted when calculating the offender score for the current offense(s). The Court of Appeals, Division One, consolidated Smith’s and Dorsey’s cases and transferred the appeals to this court for review of the following issue:
*670The principle [sic] issue in these cases concerns the proper computation of offender scores based upon subsequent legislative amendments to juvenile felony “washout” provisions. After the decision in State v. Cruz, 139 Wn.2d 186, 985 P.2d 384 (1999), the Washington State Legislature amended chapter 9.94A RCW, effective June 8, 2000, in response to the Cruz decision. Should that amendment be given retroactive effect in these cases?
Order Consolidating Cases and Order of Certification at 1 (Wash. Ct. App. Jan. 31, 2001). This court accepted review.
Meanwhile, the Court of Appeals, Division Two, consolidated Lowe’s and Hendricks’ cases and heard argument. The Court of Appeals affirmed appellants’ sentences. State v. Hendricks, 103 Wn. App. 728, 14 P.3d 811 (2000). Lowe and Hendricks petitioned this court for review. We accepted review and consolidated all four cases.
Analysis
In general, when sentencing a defendant under the SRA, the court must calculate a defendant’s “offender score” in part based on his or her “criminal history.” RCW 9.94A.360, .030. Since the enactment of the SRA in 1981, the Legislature has amended the definition of “criminal history” several times regarding the use of prior juvenile adjudications at sentencing. Prior to 1997, “criminal history” was defined as including:
a defendant’s other prior convictions in juvenile court if: (i) The conviction was for an offense which is a felony or a serious traffic offense and is criminal history as defined in RCW 13.40.020(9); (ii) the defendant was fifteen years of age or older at the time the offense was committed; and (iii) with respect to prior juvenile class B or C felonies or serious traffic offenses, the defendant was less than twenty-three years of age at the time the offense for which he or she is being sentenced was committed.
Former RCW 9.94A.030(12)(b) (1996). This meant juvenile felonies washed out after an offender reached age 23, and *671juvenile felonies committed when a defendant was less than age 15 were not included in calculating a subsequent offender score.
In 1997, the Legislature amended former RCW 9.94A-.030(12)(b) (1996) to include all prior juvenile adjudications in a defendant’s criminal history. Laws of 1997, ch. 338, § 2 (1997 amendment). The appellants here argue the 1997 amendment does not apply retroactively and the previously washed out juvenile adjudications cannot be revived for purposes of calculating offender scores for their current offenses. The State counters that the 1997 amendment does apply retroactively because in 2000 the Legislature amended the SRA to make the sentencing provisions retroactive.
While we have not specifically reviewed the 1997 amendment as it pertains to the juvenile wash-out provisions, we reviewed a similar issue in State v. Cruz, 139 Wn.2d 186, 985 P.2d 384 (1999). At issue in Cruz was whether the 1990 SRA amendments to the sex offenders provisions applied retroactively. Prior to 1990, sex offenses washed out if an offender spent 10 years in the community without another felony conviction. See former RCW 9.94A.360(4) (1988). In 1990, this provision was deleted from the statute. The effect of the 1990 amendments was significant in Cruz’ case because his criminal record included a juvenile adjudication for a sex offense that had washed out prior to 1990. In 1994, when Cruz was sentenced for the new offense, the sentencing court included Cruz’ prior adjudication as part of his criminal history even though it had washed out. Cruz challenged his sentence on the grounds the 1990 amendments were not retroactive and, therefore, the sentencing court could not factor in his prior adjudication when calculating his offender score. We agreed.
Using standard rules of statutory construction, we explained the 1990 amendments could apply retroactively only if: (1) the Legislature so intended; (2) the amendments were “curative”; or (3) the amendments were remedial. *672Cruz, 139 Wn.2d at 191. After determining none of these factors existed, we concluded the 1990 amendments applied prospectively only. Therefore, Cruz’ previously washed out adjudication could not be factored into his offender score for the 1994 offense. Cruz, 139 Wn.2d at 193.
In 2000, the Legislature responded to our decision in Cruz by enacting RCW 9.94A.345. Laws of 2000, ch. 26, § 2. This statute states: “Any sentence imposed under this chapter shall be determined in accordance with the law in effect when the current offense was committed.” RCW 9.94A.345. On its face, this language does not implicate Cruz. However, the Legislature also included the following statement in the statutory note:
“RCW 9.94A.345 is intended to cure any ambiguity that might have led to the Washington supreme court’s decision in State v. Cruz, Cause No. 67147-8 (October 7, 1999). A decision as to whether a prior conviction shall be included in an individual’s offender score should be determined by the law in effect on the day the current offense was committed. RCW 9.94A.345 is also intended to clarify the applicability of statutes creating new sentencing alternatives or modifying the availability of existing alternatives.”
RCW 9.94A.345 Intent — 2000 c 26. The State asks us to find in this language a clear legislative intent that the 1997 amendment applies retroactively. We cannot. Although this statement perhaps indicates a general legislative discontent with our holding in Cruz, there is nothing demonstrating an intent for the retroactive application of the 1997 amendment.
 RCW 9.94A.345 does not contain an explicit legislative command that the 1997 amendment applies retroactively. As we stated in Cruz, any legislative intent that a statute applies retroactively must be in the form of an explicit legislative command. Cruz, 139 Wn.2d at 193. Had the Legislature intended to make the 1997 amendment retroactive, it should have stated that intention directly and unambiguously. It did not. RCW 9.94A.345 merely directs us to apply “the law in effect when the current *673offense was committed.” The issue in Cruz, and in this case, is whether the law in effect when the current offense was committed is retroactive or prospective. RCW 9.94A.345 offers no guidance in answering this. Therefore, we look to the language of RCW 9.94A.030 alone to determine whether the 1997 amendment applies retroactively to revive appellants’ previously washed out juvenile adjudications.
 We begin our statutory analysis with a presumption an amendment is prospective. The presumption against retroactive application of a statute or amendment “ ‘is an essential thread in the mantle of protection that the law affords the individual citizen.’ ” Cruz, 139 Wn.2d at 190 (quoting Lynce v. Mathis, 519 U.S. 433, 439, 117 S. Ct. 891, 137 L. Ed. 2d 63 (1997)). This presumption “ ‘ “is deeply rooted in our jurisprudence, and embodies a legal doctrine centuries older than our Republic.” ’ ” Cruz, 139 Wn.2d at 190 (quoting Lynce, 519 U.S. at 439 (quoting Landgraf v. USI Film Prods., 511 U.S. 244, 265, 114 S. Ct. 1483, 128 L. Ed. 2d 229 (1994))). Although this presumption can be overcome in certain circumstances, generally courts disfavor retroactivity. In re Estate of Burns, 131 Wn.2d 104, 110, 928 P.2d 1094 (1997). The State can overcome the presumption of prospective application in this case only if it shows: (1) the Legislature intended the 1997 amendment to apply retroactively; (2) the 1997 amendment is “curative”; or (3) the 1997 amendment is remedial.2 Cruz, 139 Wn.2d at 190-93; In re F.D. Processing, Inc., 119 Wn.2d 452, 460, 832 P.2d 1303 (1992). In this case, none of these factors exist.
The SRA contains no language showing the Legislature intended the 1997 amendment to apply retroactively. Legislative intent for retroactivity must be clearly found within the statute’s language. Landgraf, 511 U.S. at 268-69; State *674v. Douty, 92 Wn.2d 930, 935, 603 P.2d 373 (1979). The 1997 amendment changed the definition of “criminal history” to read as follows:
“Criminal history” means the list of a defendant’s prior convictions and juvenile adjudications, whether in this state, in federal court, or elsewhere. The history shall include, where known, for each conviction (a) whether the defendant has been placed on probation and the length of terms thereof; and (b) whether the defendant has been incarcerated and the length of incarceration.
RCW 9.94A.030(12). This language fails to establish a legislative intent that the 1997 amendment applies retroactively.
The 1997 amendment also is not curative. A curative amendment clarifies or technically corrects an ambiguous statute. F.D. Processing, 119 Wn.2d at 461. The 1997 amendment was not a clarification of the prior definition of “criminal history.” Nor was it a technical correction. Instead, it substantively changed the meaning of “criminal history’ so as to eliminate the juvenile wash-out provisions previously in place. This type of substantive change is not curative.
Further, the 1997 amendment is not remedial. A remedial change is one that relates to practice, procedures, or remedies and does not affect a substantial or vested right. Cruz, 139 Wn.2d at 192. In Cruz, we explained the 1990 amendments were substantive changes because they imposed an affirmative disability, they promoted a retributive aim of punishment, and there was no nonrational basis or nonpunitive purpose for the changes. Cruz, 139 Wn.2d at 192. Similarly, the 1997 amendment at issue here imposes an affirmative disability and promotes a retributive aim of punishment by removing the juvenile wash-out provisions from the SRA.
Because the SRA contains no explicit legislative intent for retroactivity, and the 1997 amendment is neither curative nor remedial, we hold the 1997 amendment cannot *675be applied retroactively. Accordingly, we find the sentencing courts erred by reviving appellants’ previously washed out juvenile adjudications and calculating them into their offender scores. The Court of Appeals decision in State v. Hendricks, 103 Wn. App. 728 is reversed. We remand all four individual cases for resentencing.
II. DUE PROCESS AND PROSECUTORIAL MISCONDUCT CLAIMS
Facts
Dorsey raises several unrelated challenges to his sentence; these issues are addressed in this section of the opinion.3
Officer Aaron Sausman (Sausman) of the Seattle Police Department (SPD) was in a patrol car unit in south Seattle just after midnight on May 10,1999, when he saw a red car driven by Dorsey speed by. Sausman followed the car, paced it, and determined it was speeding. After the car turned right without signaling, Sausman turned on his emergency lights to pull the car over.
When Sausman came into the driver’s view at the back of the car, Dorsey suddenly drove away. SPD detective Daniel Betse (Betse) joined Sausman and an eight-minute chase ensued. Dorsey’s car finally stopped after two of its tires drove over a planting strip. Dorsey exited the car and started running. Sausman chased Dorsey on foot; Betse pursued by car. Sausman overpowered Dorsey and physically forced him to the ground; Dorsey was taken into custody.
Dorsey was charged with one count of attempting to elude a pursuing police vehicle and one count of driving with a revoked license. A trial was held in superior court on August 18-19, 1999.
In making its case against Dorsey for driving with a *676revoked license, the prosecutor introduced several documents: (1) an order of license revocation dated July 5, 1995 (which included a certification under penalty of peijury the document was sent to Dorsey’s last known address); (2) an habitual traffic offender hearing request form; (3) an envelope addressed to Dorsey but stamped "return to sender;” and (4) a letter from Department of Licensing’s (DOL) records custodian attesting to the authenticity of the documents. Dorsey’s counsel objected to the introduction of these documents and the court reserved ruling. Later, when the jury was removed and the matter was discussed, Dorsey’s counsel noted the envelope addressed to Dorsey, containing the revocation notice, had been returned to DOL. Counsel argued no foundation had been laid to show the revocation was sent to the proper address or to show proper notice of a hearing was given. Dorsey’s counsel never asserted the notice was sent to the wrong address. The trial judge overruled the objections, instructing Dorsey’s counsel that it had to make a threshold allegation that due process was violated.
After the State presented its case, Dorsey again raised the due process issue and moved for a dismissal but, again, made no colorable claim. The motion was denied. On August 19,1999, a jury found Dorsey guilty on both counts.
On September 7, 1999, the date originally scheduled for sentencing, the parties briefly addressed the due process issue. Dorsey’s counsel argued the State had not met its burden of showing due process had been complied with in the revocation of Dorsey’s license. The trial judge expressed doubt the defense had made the necessary threshold allegation. Nonetheless, the court instructed the prosecutor to obtain from DOL the necessary documents showing the notice was in fact sent to an address provided by Dorsey. The matter was set over for further briefing and argument before sentencing.
At the next hearing on September 24, 1999, the prosecutor produced an address history statement showing the address on the envelope was indeed Dorsey’s address of *677record at the time the notice was sent. It also showed Dorsey had provided the address. Defense counsel indicated she had no reason to believe the information was inaccurate. The trial court denied Dorsey’s motion to dismiss.
Analysis
Due process requires that the State give an habitual traffic offender notice and the opportunity to be heard prior to revoking that person’s driver’s license. State v. Rogers, 127 Wn.2d 270, 275, 898 P.2d 294 (1995). A revocation that does not comply with due process is void. State v. Dolson, 138 Wn.2d 773, 777, 982 P.2d 100 (1999). The Legislature has codified constitutional due process requirements that provide in relevant part:
(1) Whenever a person’s driving record, as maintained by the department, brings him or her within the definition of an habitual traffic offender, as defined in RCW 46.65.020, the department shall forthwith notify the person of the revocation in writing by certified mail at his or her address of record as maintained by the department.
RCW 46.65.065. This statute unequivocally directs DOL to send a notice of revocation to the driver’s last address of record. If DOL’s notice of revocation does not comply with the statutory standards, it is invalid. Dolson, 138 Wn.2d at 782-83.
When prosecuting a person for driving with a revoked license, the State has the burden of proving the revocation of the defendant’s license complies with due process. State v. Storhoff, 133 Wn.2d 523, 527, 946 P.2d 783 (1997). However, to establish a violation of due process, the defendant must at least allege DOL failed to comply with the statute and this failure deprived the defendant of notice or the opportunity to be heard. Storhoff, 133 Wn.2d at 528.
In this case, Dorsey argues the State had the burden of producing evidence at trial that DOL sent a revocation notice to an address provided by Dorsey. Dorsey asserts, “[w]ithout evidence that the ‘address of record’ to which the *678notice was sent was provided by Dorsey as required under the law in 1995, there is no way to prove that due process was met.” Appellant’s Br. (Dorsey) at 19.
RCW 46.65.065 requires that DOL send the notice of revocation to the address of record. All the State had to show in order to prove compliance with RCW 46.65.065 is that DOL mailed the revocation notice to Dorsey’s “address of record.” This was proved when the prosecutor properly introduced into evidence DOL’s certification that the revocation notice was sent to Dorsey’s address of record.
Dorsey did not allege that DOL sent the revocation notice to an address other than that of record. Dorsey’s only argument was that the State had not met its burden. Dorsey needed to allege at least that DOL failed to comply with the statute by sending the notice to an address other than Dorsey’s address of record. Because Dorsey’s counsel did not properly articulate a due process challenge, it was not necessary to require the State to provide more evidence than it did at trial.
Nonetheless, during sentencing, the trial judge asked the prosecutor to provide additional evidence showing the address of record was indeed provided by Dorsey. While this additional evidence was unnecessary, its admittance in no way prejudiced Dorsey or had any bearing on the outcome of the case. We find Dorsey’s due process rights were not violated.4
Dorsey also challenges his convictions on the grounds the prosecutor made improper comments during closing arguments that constituted prosecutorial misconduct. During *679the State’s closing argument, the prosecutor commented on Dorsey’s demeanor, describing him as someone who looked like he “has an attitude” and a “chip on his shoulder.” Report of Proceedings (Aug. 19, 1999) at 57, 58. The prosecutor also claimed that a civil harassment case previously filed by Dorsey lacked merit, raised questions offensive to law enforcement, and should be given no weight in the criminal case. Defense counsel failed to object to these comments. Instead, defense counsel chose to argue the comments amounted to a “character assassination” and tied them to Dorsey’s theory that the police were retaliating against him because he had previously filed complaints for harassment. On appeal, Dorsey argues the comments were improper, flagrant, and prejudicial. He argues no instruction could have cured the prejudicial effect.
Mere appeals to a jury’s passion and prejudice are inappropriate. State v. Belgarde, 110 Wn.2d 504, 507, 755 P.2d 174 (1988). If defense counsel fails to object to comments made at trial, the issue on appeal becomes whether any curative instruction would have effectively erased the prejudice. Belgarde, 110 Wn.2d at 507. If the misconduct was so flagrant and ill intentioned that no curative instruction could obviate the prejudice engendered by the misconduct, then the conviction is overturned. Belgarde, 110 Wn.2d at 507. Some improper prosecutorial remarks can touch on a constitutional right but still be curable by a proper instruction. While it may be improper to comment on a defendant’s demeanor so as to invite a jury to draw a negative inference about the defendant’s character, the prejudice flowing from such comments is not necessarily incurable by instruction. State v. Klok, 99 Wn. App. 81, 85, 992 P.2d 1039 (2000).
The comments made by the prosecutor about Dorsey’s demeanor were likely improper. However, if defense counsel had objected at the time, the trial judge could have cured the impropriety with an instruction for the jury to disregard the improper comments and decide the case based on the evidence and not on the defendant’s character. Instead of *680objecting and asking for a cure, defense counsel appears to have made the tactical decision to use the improper comments to support Dorsey’s theory of systematic retaliation and harassment by law enforcement officials.
We find the improper comments made by the prosecutor were not so flagrant they could not have been cured by an instruction. Dorsey’s convictions are affirmed.
Alexander, C.J., and Smith, Sanders, Chambers, and Owens, JJ., concur.

 Ch. 9.94A RCW.


 The State asserts the 1997 amendment is “retrospective” rather than “retroactive” and, therefore, requires a different kind of statutory analysis than we applied in Cruz. We do not find this argument compelling. It is well established that in judicial usage these terms are synonymous and can be used interchangeably. Landgraf v. USI Film Prods., 511 U.S. 244, 269, 114 S. Ct. 1483, 128 L. Ed. 2d 229 (1994); see State v. T.K., 139 Wn.2d 320, 331, 333, 987 P.2d 63 (1999); see also 2 Norman J. Singer, Statutes and Statutory Construction § 41.1, at 373-74 (6th ed. rev. 2001).


 Because we transferred Dorsey’s entire case, we address all of Dorsey’s claims even though they are unrelated to the principal issue in this case.


 Dorsey makes additional claims stemming from his due process claim. None have merit. First, he claims the taking in of additional evidence at the sentencing hearing constituted double jeopardy. Aside from the obvious problem this was a sentencing hearing and not a second prosecution after an acquittal, the evidence submitted at posttrial hearings had no bearing on the guilty verdicts rendered by the jury. Second, Dorsey claims the additional evidence bolstered the State’s case. However, the State’s case was already made without the additional evidence. Third, Dorsey claims he received ineffective assistance of counsel because his trial counsel failed to object to the admission of the additional evidence. Trial counsel’s performance was reasonable. Counsel objected to the evidence as vigorously as possible given the fact the notice was sent to the address of record — an address provided by Dorsey.